Hooker, J. (dissenting):
A controversy has arisen in the county of Nassau as to the amount of compensation its supervisors are entitled to under the provisions of section 23- of the County Law (Laws of 1892,. chap. 686, as amd. by Laws of 1900, chap. 529, and Laws of 1905, chap. 20.) The plaintiff in tliis submission is a taxpayer, and the defendant from April, 1903, to April, 1905, was the supervisor of the town of Hempstead in that county. The defendant was paid by the board of supervisors during these two years the sum of $3,680.06 for copying, extending and computing assessments during the years 1903 and 1904, and the plaintiff asks judgment pursuant to the provisions of chapter 301 of the Laws of 1892 relating to the protection of taxpayers, that the major part of these fees so paid to the defendant be declared to have been illegally paid and that he be required to restore.
The sole question is the construction of the last clause of section 23 of the County Law. The sentence in which the clause occurs is as follows: “ The board of supervisors of any county may also allow to each member of the board for his services in making a copy of the' assessment-roll, three cents for each written line for the first one hundred lines, two cents per line for the second hundred written lines, and one cent per line for all written lines in excess of two hundred, and one cent for each line of the twx-roll actually extended by him.” It is evident from this language of the statute that the supervisor-may be allowed payment for two classes of service in this connection; the ■ first for making and copying of the assessment roll, and the second for extending the liries of the tax roll. In the two years in question the defendant copied 101,735 lines of assessment roll, and he is, therefore, entitled to three dollars for the first one hundred lines, two dollars for the second, and one cent per line for the balance of 101,73.5 lines, amounting in all to a total fee for this service of $1,020.35.
The aggregate number of lines on the rolls of both years contain*588ing statements of extensions of total tax against any one individual, or piece -of land, was 45,442, for which at the-rate of one cent a line the defendant was entitled to receive in the discretion of the board of supervisors the- sum ;of $454.42. The assessment rolls for the years 1.903 and 1904 contain in many instances as against several persons and separate pieces of property definite items, of - taxes sepa-'' rately -stated or levied ’thereon, although stated upon the same line, ■ such’ as town and county tax, road tax, board of health tax, light tax,, water tax and back school tax. In many cases all, or nearly all, of these separate items of taxes appear in a single line against-one.assessment, and in others only part of' such taxes. In other cases,, however, there was only one- statement at the end of each line of the sum total, of all these separate items of -tax. If each line in the- assessment rolls for the years 1.903 and 190.4, which contains more than one of said sepai-ate taxes, separately stated-, were multiplied by the total, number of said separate, taxes and separate statements thereof appearing on said line,, and to that total product there were added the: number of lines in said assessment rolls upon which ’ ’there was only one statement of tax,, the final result would be. 115,45.6. In other words, the, defendant, as supervisor -of the town of Hempstead, made 115,456 mathematical computations to determine the amount of all these- separate taxes to be paid by the persons or property appearing on the. assessment rolls.. He, claims, to be entitled to receive, where the board of supervisors awards it, a ' ' sum equal to one cent' for each of these computations Upon the authority of the words of the statute referred to, u and one cent -for each line -of the tax-roll actually extended by him.” It is to be observed that elsewhere in section 23 of the County Law it is provided that-no compensation or allowance, shall' be made to any supervisor for .his services,, except such as shall,be bylaw a town charge, and the defendant should not have- received and may not retain one- cent each as compensation or allowance for making the full number of these- computations, unless there is .statutory authority , therefor. ' .
The plaintiff contends that -inasmuch as there were 45,442 lines on the, roll's Which contained- extensions of total tax, the defendant was entitled to receive but the sum of $454.42, while the defendant contends that becafise there were 115,456 -computations he was *589entitled to receive.$1,154.56; these sums in addition, of course, to the sum of $1,020.35, which it seems to be conceded he was entitled to receive for copying.
The learned counsel for the defendant has presented an able argument to sustain the proposition that the Legislature has intended that a supervisor may receive more than one cent for each line of the tax roll where he has made more than one computation of the amount of the tax, and the result of that computation appears in such line. In view of the plain'langnage of the statute it is, however, unconvincing. Where words have a definite meaning involving no absurdity or contradiction, resort must be had to their natural significance in construing statutes which, employ them; they will be presumed to declare the legislative intent, and it should not be permitted to the courts to reconstruct or extend that meaning. (Tompkins v. Hunter, 149 N. Y. 117; Johnson v. Hudson River R. R. Co., 49 id. 455.) The statute provides that the supervisor may have one cent for each line of the tax roll actually extended by him as a member of the board of supervisors. The space at the end of every line on the tax roll is left blank,* and by section 55 of the Tax Law (Laws of 1896, chap. 908) it is required that these blanks shall ■ be filled up by entering against each name of persons assessed the total amount of taxes which he must pay for all purposes. To make the entry in the blank space is to extend the line. The process extends or lengthens the line by adding something necessary for its completion. It is this setting down of the total amount of tax at the end of the line which is the extension, and not the mathematical computation necessary to be resorted to for the purpose of ascertaining other amounts in the line. The meaning o'f the words used in the statute is clear, definite and precise, and there is no room, therefore, for construction.
It is entirely possible that under this view of the language of section 23 of the County Law, the compensation for the work the defendant actually did is not adequate; but^ relief to meet the requirements of cases of this kind must come from the Legislature, not from the courts.
It appears from the submission that the amount paid the defend*590ant was further in error because of a miscount in the lines; but the defendant assumes responsibility for errors in that connection and is prepared to refund any moneys which have- been improperly paid him by the county. He was entitled to receive $1,020.35 - for copying and $454.42 for extensions. The plaintiff should hdye' judgment that the defendant refund to the county of Hassau whatever he has received in excess of these sums, with interest from the time of payment to him. The plaintiff should have costs of this-action. ■
Jems, J., concurred.
Judgment for the defendant on the disputed items, with cpsts, in accordance with the. terms of the submission.

 See Tax Law (Laws of 1896, chap. 908), § 21, as amd. by Laws of 1899, chap. 712, and Laws of 1901, chap. 159.—Rep. • " '